DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed 07/27/2022 have been entered. Claims 1-21 remain pending in the application.

Response to Arguments
Applicant’s replacement drawings have overcome the objections previously set forth in the Non-Final Office Action mailed 04/27/2022 (hereinafter NFOA0427). Furthermore, Applicant’s amendments to the Specification and the Claims have overcome each and every objection previously set forth in NFOA0427. However, Applicant’s amendments to the Claims have not overcome each and every 112(b) rejection previously set forth in NFOA0427. See below for a detailed discussion thereof.
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
First, Applicant states that claims 1-21 have been amended to “clarify the recitations identified in the Office Action as being unclear and to provide proper antecedent basis for the elements recited”. See below for a detailed discussion of remaining 35 U.S.C. 112(b) issues, as well as new issues resulting from the amendments to the claims.
Next, Applicant argues that the 35 U.S.C. 101 rejection is overcome. Applicant argues “…that because the claims recite tangible devices and novel improvements to a technical field that tie the claims to a narrow and specific practical use, the rejection under 35 U.S.C. §101 is overcome.” Applicant further argues “Following the Patent Office's two-part subject matter eligibility analysis under Alice v. CLS Bank and the October 2019 Revised Patent Subject Matter Application No.: 16/496,80621 Docket No.: SHD-0308USReply to Paper No. 20220406Eligibility Guidance (2019 PEG), it is clear that the claims are directed to patent eligible subject matter” because “First, the claims recite a series of acts for a method for accurate fault location in a multi- type cable connection system. Thus, the claims are directed to a process and a machine, which are each statutory categories of invention.”
Applicant next argues against Examiner’s analysis under Step 2A, Prong one, stating “However, Applicant respectfully disagrees, noting that the Supreme Court has explained that "[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas," and has cautioned "to tread carefully in construing this exclusionary principle lest it swallow all of patent law." Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014). See also Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335, 118 USPQ2d 1684, 1688 (Fed. Cir. 2016) ("The 'directed to' inquiry, therefore, cannot simply ask whether the claims involve a patent-ineligible concept, because essentially every routinely patent-eligible claim involving physical products and actions involves a law of nature and/or natural phenomenon")” and that “as noted in MPEP 2106.04, Examiners should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require furtherApplication No.: 16/496,80622 Docket No.: SHD-0308USReply to Paper No. 20220406 eligibility analysis).” Applicant concludes the Step 2A, Prong one remarks stating  “Applicant respectfully asserts that the claims of the present case merely involve, rather than recite, mathematical concepts and are thus patent eligible at Step 2A, Prong One.”
Examiner respectfully disagrees with Applicant’s analysis. 
First, as stated in NFOA0427, Examiner views the claims as directed to a statutory category under Step 1 of the eligibility analysis, namely a process. Examiner disagrees that the claims are directed to a machine, as claims 1-15 are directed to a method and merely nominally recite physical elements in the preamble, with none of the claims actually being directed to or discussing structure or limitations of any machines. Each of these claims recites method steps. Claims 16 and 17 recite generic computer equipment in order to execute the method steps previously recited, and again only nominally recite any machines. Claims 18-21 additionally recite method steps to be completed by the device of Claim 16, without reciting any structure or limitations on any machine other than the steps that comprise the process.
Next, in regards to Applicant’s argument in regards to Step 2A, Prong one, Examiner disagrees that the claims “merely involve, rather than recite, mathematical concepts”. Independent Claim 1 for example has five steps in the amended claim. The first is setting a data and measurement format and exporting data, the second is dividing the data and calculating something with the data, the third is processing the data using a mathematical operation to obtain altered data, the fourth is calculating values based on the data by applying mathematical equations, and the fifth is calculating a value from this. Each of steps 2-5 relies solely on performing mathematical operations, and the first step is routine data manipulation also generally completed by mathematical operations. It is the Examiner’s opinion that these steps clearly recite mathematical concepts, and in fact solely rely upon them for the stated functionality of the invention. For this reason, Examiner views the steps of Claim 1 as belonging to the mathematical concepts grouping.
Applicant further argues “…,even if it is maintained that the claims recite a judicial exception, the claims are patent eligible at Step 2A, Prong Two given that the claims as a whole integrate any judicial exception into a practical application as evidenced by the fact that the claims as a whole reflect an improvement to the technical field of fault location in a multi-type cable connection system. That is, as noted in the present application, traditional fault locating methods cannot accurately find the location of a fault in a multi-type cable connection system given that a cable and antenna analyzer cannot typically distribute the scan data according to different cables. Instead, it can only be processed according to one type of cable, so there is a large deviation in the location of an actual fault point and a location determined using a traditional method accurate fault location with cable and antenna analyzers. The present invention recited in the claims solves these existing problems and therefore reflects an improvement over the prior art to the technical field of fault location in a multi-type cable connection system. Accordingly, Applicant respectfully asserts that the claims of the present case are thus patent eligible at Step 2A, Prong Two.”
Examiner respectfully disagrees with applicant’s analysis under Step 2A, Prong two.
The claim elements that are recited in addition to those which belong to the mathematical concepts grouping do not recite any specific structure or limitations, and merely nominally recite a general area of intended use. These elements do not represent steps or structure for solving the problem, rather the mathematical concepts limitations represent the whole functionality of Applicant’s solution to the stated problem. Thus, under Step 2A, Prong two, the Claims are not patent eligible. 

Specification
The abstract of the disclosure is objected to because the phrase “data obtained through one-time measurement can be accurately identified to determine specific data of each scanning point that belongs to which cable” is recited. This portion, specifically ‘which cable’ does not read properly, and thus it is unclear what is intended by the sentence. Proper grammar should be maintained throughout the specification.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically:
In claim 1, it is unclear what “measurement data (Data[M])” indicates. While Applicant has amended the claim to clarify M being a number of measurement points, it is unclear what “Data[M]” means. This could reasonably be construed as a function of the number of data points, or if M is a variable that indicates which data point in a number of M data, as the data at a particular value of M, or an array/matrix of all of the values at all of the number of measurement data M.  The specification fails to elucidate further to a degree necessary to make clear the meaning to one of ordinary skill in the art, such that it is not possible to determine the metes and bounds of the claim. Thus, the claim is rendered indefinite. Because M measurement data is stated as the quantity of measurement data (i.e. a single number), and Data[M] is interpreted as all of the measurement data.
In Claim 1, the limitation "dividing the data into three sets of the measurement data" is recited in step (2).  It is unclear what is intended by this phrase, as “the data” appears to be referring to the previously recited “measurement data” (Examiner notes that consistent terminology should be used and this should read ‘the measurement data’), however, “of the measurement data” also appears to be referring to this previous recitation. Thus, it is unclear whether Applicant intends this phrase to indicate that one divide one set of data into three sets of the same data or if there is an error in the phrasing and the phrase is intended to divide the measurement data into three new sets of data from the initial set of data. Because of this ambiguity it is not possible to determine the metes and bounds of the claim, thus rendering it indefinite. Examiner believes applicant intends this phrase to indicate ‘dividing the data into three subsets of measurement data”, and interprets this phrase as such. Examiner additionally notes that “each set of data” should use consistent terminology and should read ‘each set of measurement data’ or a suitable equivalent, depending on the intended meaning of the claim.
In claim 1, the phrase “respectively calculating for a number of measuring points M1, M2, M3 of three sets of measurement data from the number of measurement points M” is recited. The meaning of this phrase is unclear because it is not proper English grammar, so there is no clear meaning upon plain reading. Examiner believes the word “for” was written in error, as one would need to ‘calculate [something] for…’ which does not appear to be the intention of the phrase. Omitting the word “for”, the claim is still not clear as, Examiner believes Applicant intended the claim to indicate that each number of measuring points M1, M2, and M3 is respectively calculated from each of three sets of measurement data, however the claim language does not specifically indicate that each of M1, M2, and M3 each come from a respective set of measurement data. The specification fails to elucidate further to a degree necessary to make clear the meaning to one of ordinary skill in the art, such that it is not possible to determine the metes and bounds of the claim. Thus, the claim is rendered indefinite. Examiner believes Applicant intends the claim to have the meaning ‘respectively calculating a number of measurement points M1, M2, and M3, each corresponding to a number of measurement points for each of three sets of measurement data, from the number of measurement points M’, and interprets this phrase as such.
In claim 1, the entirety of step (4) is unclear. First, it is unclear what DFT-SWR is intended to indicate as it is stated after “distance to fault return loss”, seemingly indicating that this is a variable for DTF return loss. However, this whole term appears to be ‘distance to fault return loss reflect coefficient’, which is indicated as Rho. Thus, it is unclear whether there is a typographical error and these are intended to be separate terms, or if this is one term referring to Rho and ‘DFT-SWR’ is not a variable. Next, the step states “…,DTW_SWFdata RData[M]) is based on the compensated data”. Examiner believes this likely contains at least three typographical errors (comma before DTW rather than directly after Rho, no space after SWF, close parenthesis lacking an opening parenthesis), but is not certain what is intended or not. ‘DTW_SWF data’ could refer to a kind of data, and believes RData[M] is intended to be some sort of data, however, it is not clear whether this is the case or not. Furthermore, the wording of the step as a whole is unclear as there are either typographical or grammatical errors which make the step not able to be understood upon plain reading. Examiner also notes both ‘DTW-SWR’ and ‘DTW_SWR’ are used and it is unclear if these are intended to be different or not. Additionally, as stated in NFOA0427, it was unclear what “DTF_SWR data RData[M]” indicated. While applicant amended this phrase, the amendment did not clarify the meaning or further elucidate what is intended. One could reasonably interpret DTF_SWR as a type of data, however, the specification is silent with respect to this other than a simple recitation of the same terminology. “DTF” and “SWR” are commonly known terms of the art, however, they are two separate data, so it is unclear what DTF_SWR data is. Additionally, it is unclear what is meant by RData[M] for similar reasons as described previously, but the addition of “R” further complicates the meaning. One could reasonably interpret RData[M] as R being multiplied by Data[M] or RData[M] being some sort of different function of [M] or type of data for a given M. The specification fails to elucidate further to a degree necessary to make clear the meaning to one of ordinary skill in the art. Furthermore, it is unclear how or if RData[M] and RData[N] are related, as there is no clear indication of the meaning of [M] and [N] in the claims or the specification. Finally, this step recites “the measurement data”, however, previously in the claim, a plurality of sets of measurement data are recited, and thus it is unclear which recitation this refers to. Because of at least each of these issues, it is not possible to determine the metes and bound of the claim, and thus the claim is rendered indefinite. “DTF_SWR” will be interpreted as a data type, and “RData[M]” will be interpreted as all of this kind of data, similar to “Data[M]” above. 
Claim 2 recites the limitation "the initial data" in step (1).  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, as stated in NFOA0427, it is unclear whether “values” refers to both a singular velocity factor and cable loss, or a plurality of one or both of these. Thus, it is not possible to determine the metes and bounds of the claim, rendering it indefinite.
In claim 2, as stated in NFOA0427, “numbers of selected measuring points M” is indefinite. While the amendments have clarified “a number…of measuring points M”, the term “selected” is still unclear, as there is no prior mention of selecting. The specification fails to elucidate further to a degree necessary to make clear the meaning to one of ordinary skill in the art, such that it is not possible to determine the metes and bounds of the claim. Thus, the claim is rendered indefinite. 
In claim 3, similar to that stated in NFOA0427, “the value of the velocity factor of the cable is 1” is unclear because of the term “values” in claim 2. The limitation “the value of the velocity factor of the cable” is indefinite if “values” in claim 2 refers to multiple values of a/the velocity factor. Because it is unclear what “values” refers to in claim 2, this limitation is indefinite because it is not possible to determine the scope of the claim, and thus it is not possible to determine the metes and bounds of the claim. 
Claims 5, 6, and 7 recite the limitations “a/the first cable”, “a/the second cable”, “a/the third cable”. However, Claim 1, upon which each of these claims depend, only recites a single cable (as does Claim 2 upon which Claim 5 depends). Thus, it is unclear how the limitations of claims 5-7 relate to those of the claims upon which they depends. For this reason, it is not possible to determine the metes and bounds of the claims, thus rendering them indefinite.
In claims 6, 7, 8, and 19, similar to that stated in NFOA0427, the limitation “measuring point M1/M2/M3 of one set of data in step (2), is calculated…” is unclear. In claim 1, “M1/M2/M3” are described as a number of measuring points, i.e. plural. Here “M1/M2/M3” is described as though it indicates a single number corresponding to a position in a set of data, because if it were referring to the total quantity of measurement points, the language would be “calculating the number of measuring points M1/M2/M3”, which would indicate a total quantity of measuring points in a single segment. The specification fails to elucidate further to a degree necessary to make clear the meaning to one of ordinary skill in the art. Because of the potential contradiction, it is not possible to determine the metes and bounds of the claim, and thus this apparent confliction and lack of antecedent basis renders the claims indefinite.
In claims 10 and 20, as stated in NFOA0427, the limitation “Data[N]” is recited without definition. Similar to “Data[M]” in claim 1, it is unclear what “Data[N]” means. This could reasonably be construed as a function of the variable value “N” that indicates which data point in a number of N data, as the data at a particular value of N, or an array/matrix of all of the values at all of the numbers of N.  The specification fails to elucidate further to a degree necessary to make clear the meaning to one of ordinary skill in the art, such that one cannot determine the metes and bounds of the claims. Thus, the claims are rendered indefinite. 
In claims 10 and 20, the limitation NData[N] is unclear, similar to “RData[M]” in claim 1. The addition of “N” further complicates the meaning of the indefinite term “Data[N]”. One could reasonably interpret NData[N] as N being multiplied by Data[N] or NData[N] being some sort of different function of [N] or type of data for a given N. The specification fails to elucidate further to a degree necessary to make clear the meaning to one of ordinary skill in the art. Thus, the claims are rendered indefinite.
In claims 11 and 20, as stated in NFOA0427, the limitation “Data[N]” is recited without definition. Similar to “Data[M]” in claim 1, it is unclear what “Data[N]” means. This could reasonably be construed as a function of the variable value “N” that indicates which data point in a number of N data, as the data at a particular value of N, or an array/matrix of all of the values at all of the numbers of N.  The specification fails to elucidate further to a degree necessary to make clear the meaning to one of ordinary skill in the art, such that one cannot determine the metes and bounds of the claims. Thus, the claims are rendered indefinite. 
In claims 11 and 20, as stated in NFOA0427, the limitation NData[N] is unclear, similar to “RData[M]” in claim 1. The addition of “N” further complicates the meaning of the indefinite term “Data[N]”. One could reasonably interpret NData[N] as N being multiplied by Data[N] or NData[N] being some sort of different function of [N] or type of data for a given N. The specification fails to elucidate further to a degree necessary to make clear the meaning to one of ordinary skill in the art, such that one cannot determine the metes and bounds of the claims. Thus, the claims are rendered indefinite.
In claims 11 and 20, as stated in NFOA0427, the limitation “the value of N is M1, ……, (M1+M2-1)” is unclear because no initial iteration is given, so it is impossible to determine how the value of N changes between the endpoints. The specification fails to elucidate further to a degree necessary to make clear the meaning to one of ordinary skill in the art, such that one cannot determine the metes and bounds of the claims. Thus, the claims are rendered indefinite.
In claims 12 and 20, as stated in NFOA0427, the limitation “Data[N]” is recited without definition. Similar to “Data[M]” in claim 1, it is unclear what “Data[N]” means. This could reasonably be construed as a function of the variable value “N” that indicates which data point in a number of N data, as the data at a particular value of N, or an array/matrix of all of the values at all of the numbers of N.  The specification fails to elucidate further to a degree necessary to make clear the meaning to one of ordinary skill in the art, such that one cannot determine the metes and bounds of the claims. Thus, the claims are rendered indefinite. 
In claims 12 and 20, as stated in NFOA0427, the limitation NData[N] is unclear, similar to “RData[M]” in claim 1. The addition of “N” further complicates the meaning of the indefinite term “Data[N]”. One could reasonably interpret NData[N] as N being multiplied by Data[N] or NData[N] being some sort of different function of [N] or type of data for a given N. The specification fails to elucidate further to a degree necessary to make clear the meaning to one of ordinary skill in the art, such that one cannot determine the metes and bounds of the claims. Thus, the claims are rendered indefinite.
In claims 12 and 20, as stated in NFOA0427, the limitation “the value of N is (M1+M2), ……, (M-1)” is unclear because no initial iteration is given, so it is impossible to determine how the value of N changes between the endpoints. The specification fails to elucidate further to a degree necessary to make clear the meaning to one of ordinary skill in the art, such that one cannot determine the metes and bounds of the claims. Thus, the claims are rendered indefinite.
In claims 13 and 20, as stated in NFOA0427, “DTF_SWR data RData[M]” is indefinite as discussed in regards to claim 1.
In claims 13 and 20, as stated in NFOA0427, the claim states that “NData[N] is compensation value of measurement data”. This seems to indicate that this “NData[N]” is a single value, however, in previous claims, N takes on a range of values. This claim does not depend upon those claims, rather only upon claims 1 and 9 which neither indicate a value of “N” nor its meaning, nor a process for finding NData[N]. Additionally, there is no indication of which “measurement data” is being referred to in this limitation. Thus, it is impossible to determine the metes and bounds of these claims, rendering them indefinite.
In claims 13 and 20, as stated in NFOA0427, “RData[N]” is indefinite due to the combination of issues with “Data[N]” and “RData[M]”, namely that it is still unclear what Data[N] is precisely, and what the meaning of “R” on the front of this indicates. Further, “N” is not defined anywhere within this claim. Thus, the claims are rendered indefinite for substantially similar reasons.
In claims 14 and 21, step (5.2) contains conditional limitations, without positive recitation or guarantee that the conditions occur. Thus, it is unclear whether these limitations are required by the claims as the conditions may or may not ever occur. Because the limitations may or may not occur, it is not possible to determine the metes and bounds of the claims, rendering them indefinite.
In claims 14 and 21, as stated in NFOA0427, “RData[N]” is indefinite as discussed in regards to claim 13 and 20.
In claims 14 and 21, as stated in NFOA0427,it is unclear what is meant by “corresponding position I in RData[N]” because “RData[N]” itself is indefinite. Thus, this limitation is indefinite.
In claims 14 and 21, as stated in NFOA0427, similar to claim 1, it is unclear what “SWR_Limit of DTF_SWR” indicates. One could reasonably interpret DTF_SWR as a type of data based on claim 1, however, the specification is silent with respect to this other than a simple recitation of the same terminology. Thus, it is unclear what “preset threshold of” indicates because there is no indication of what “DTF_SWR” refers to. The specification fails to elucidate further to a degree necessary to make clear the meaning of these limitations to one of ordinary skill in the art, such that it is not possible to determine the metes and bounds of the claims. Thus, the claims are rendered indefinite. 
In claim 16, as stated in NFOA0427, the limitation “which implements the said method” is unclear, because more than one element was recited prior to this phrase, and as such it isn’t clear which of these elements implements the method. One could reasonably read the device, the storage, or the processor as completing this limitation. Thus, the claim is rendered indefinite. Further dependent claims 17-21 are rendered indefinite.
Claim 18 recites the limitation "the initial data" in step (1).  There is insufficient antecedent basis for this limitation in the claim.
In Claim 18, as stated in NFOA0427, it is unclear whether “values” refers to both a singular velocity factor and cable loss, or a plurality of one or both of these, as discussed above with respect to Claim 2. 
In Claim 18, the limitations “the cable”, “a/the first cable”, “a/the second cable”, “a/the third cable” are recited. Additionally, Claim 1, upon which this claim depends, only recites a single cable. Thus, it is unclear how the limitations of Claim 18 relate to those of the claims upon which it depends, as well as not containing internal consistency. For this reason, it is not possible to determine the metes and bounds of the claim, thus rendering it indefinite.

Due to the large quantity of 112(b) issues above, it is impossible to obtain a reasonable understanding of the scope of the claims or their meaning, thus making a reasonable application of the prior art toward anticipation or obviousness impossible. While an updated prior art search was completed nonetheless, an application of this art for examination of anticipation or obviousness is hence forgone for this reason. See cited prior art in NFOA0427.
	Examiner believes that an interview may aid in clarifying intended meaning of the claims and may aid in structuring the claims in a fashion such that they can be understood in a manner consistent with intended meaning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, representative claim 1 recites: 
“A method for accurate fault location in multi-type cable connection system, characterized in that, the method comprising:
(1) setting an initial data and measurement format of a cable and antenna analyzer and exporting measurement data (data[M]) for a number of measurement points, M of the said cable and antenna analyzer; 
(2) dividing the data into three sets of the measurement data, each set of data corresponding to one segment of a cable of the multi-type cable connection system, and respectively calculating for a number of measuring points M1, M2, M3 of three sets of measurement data from the number of measurement points M; 
(3) processing the three sets of measurement data separately using linear compensation to generate compensated data; 
(4) calculating distance to fault return loss (DFT-SWR) reflect coefficient, Rho ,DTW_SWFdata RData[M]) is based on the compensated data, where:   

    PNG
    media_image1.png
    125
    201
    media_image1.png
    Greyscale

NData[N] is a compensation value of the measurement data; and 
(5) calculating a location of a fault point.”
	The claim limitations that represent abstract idea(s) have been highlighted in bold above; the remaining limitations are “additional elements”.
	Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
	Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portions constitute abstract ideas because, under a broadest reasonable interpretation, they recite limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they fall into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
	Each of the steps of “setting an initial data and measurement format; exporting measurement data (data[M]) for a number of measurement points, M; dividing the data into three sets of the measurement data; respectively calculating for a number of measuring points M1, M2, M3 of three sets of measurement data from the number of measurement points M; processing the three sets of measurement data separately using linear compensation to generate compensated data; calculating distance to fault return loss (DFT-SWR) reflect coefficient, Rho ,DTW_SWFdata RData[M]) is based on the compensated data, where:   

    PNG
    media_image1.png
    125
    201
    media_image1.png
    Greyscale

NData[N] is a compensation value of the measurement data; calculating a location of a fault point” are treated as belonging to the mathematical concepts grouping. 
	Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the following additional elements:
of a cable and antenna analyzer; of the said cable and antenna analyzer; each set of data corresponding to one segment of a cable of the multi-type cable connection system.
The additional elements in claim 1 are merely the field of use of the method (i.e. a cable and antenna analyzer), and specifics of the mathematical process (i.e. what the data being analyzed is intended to represent). These elements are field of use and extra-solution activity and do not integrate the judicial exception into a practical application. 
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B. 
The above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are extra-solution activity or elements “[g]enerally linking the use of the judicial exception to a particular technological environment or field of use” (MPEP 2106.05). 
The independent claim, therefore, is not patent eligible.
With regards to the dependent claims, claims 2-21 provide additional features/steps which are either part of an expanded abstract ideas of the independent claim (claims 2-15, 18-21) or add additional elements/steps that are not meaningful as they are recited in generality and/or are not qualified as particular machine and/or eligible transformation and, therefore, do not reflect a practical application, as well as not being qualified for “significantly more” (Claim 16: “storage”, “processor”; Claim 17: “computer readable storage medium”).
In conclusion, these dependent claims are not eligible for substantially similar reasons as discussed with regards to claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863